                       Case 4:19-cr-00007-KGB Document 73 Filed 09/23/20 Page 1 of 4
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet I
                                                                                                                                    : '>\   NSAs

                                       UNITED STATES DISTRICT COURTJ                                                         SEP 2 3 2020
                                                                                                                     JlMEs
                                                            Eastern District of Arkansas                       By:

           UNITED STA TES OF AMERICA                                      Judgment in a Criminal Case
                               V.                                         (For Revocation of Probation or Supervised Release)

               MICHAEL CRUTCHFIELD
                                                                          Case No. 4:19-cr-00007 KGB
                                                                          USM No. 32417-009
                                                                           GARRY CORROTHERS
                                                                                                   Defendant's Attorney
 THE DEFENDANT:
 i1'   admitted guilt to violation of condition(s)        _2-_3_ _ _ _ _ _ _ _ _ of the tenn of supervision.
 ~ was found in violation of condition(s) count(s) 1                                  after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number               Nature of Violation                                                                  Violation Ended
 1                               Failure to not commit another federal, state or local crime .                       08/20/2020

I...._2_ _ _ _ _ _ ____,I Failure to live at a place approved by the probation office.
                                    Failure to notify the probation officer of a change of address

~ - - - - - - - ~ L..I              w_ith_in_72_h_ou_r_s_o_ft_h_e_c_h_an_g_e_._ _ _ _ _ _ _ _ _ _ _       __,j   I   08/16/2020
        The defendant is sentenced as provided in pages 2 through _ _
                                                                    4 _ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Refonn Act of 1984.
 •     The defendant has not violated condition(s) - - - - - - - and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully pa~d. ~ f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic c1Tcumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 4940                       09/17/2020
                                                                                              Date oflmposition of Judgment
 Defendant's YearofBirth:              1961

 City and State of Defendant's Residence:
 Little Rock, Arkansas
                                                                           Kristine G. Baker, United States District Judge
                                                                                                 Name and Title of Judge
                         Case 4:19-cr-00007-KGB Document 73 Filed 09/23/20 Page 2 of 4
  AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                          Sheet IA

                                                                                                                2_ of _ _4__
                                                                                                Judgment-Page _ _
  DEFENDANT: MICHAEL CRUTCHFIELD
  CASE NUMBER: 4:19-cr-00007 KGB

                                                         ADDITIONAL VIOLATIONS

                                                                                                                       Violation
 Violation Number                 Nature of Violation                                                                  Concluded
 3                                Failure to reside at a halfway house for the first six months of supervised
                      7
     _ _ _ _ _ _ _-_-_~ 1[reiease upon release from imprisonment. l                                                J   oa113,2020


                            71                 --- ----- - - - - -                                                           ··--··--7
l.•-••-.--····-·-···•--------''------------                                                                            ------~




._ ·-----==--_-_-_ ,]. . _________________.___________                                                          __,I,_!______,
                                                     - - - - - - - - - - - - - - - - - - - - - - --




            -~c-·---._----_----_----~------'!..____
r.·. ·---_---
,--
L
                     . - - i i - - - · ..-· -- -- --- ---·------------.. -
        _______ ,._Jl_._____________________________,,_l_ _ _ ___,
                                                                                                                --ir---
          q--        -·~-·-~-.. --------------------,,-----~
-------- JL_ ______________________________'L ____. . .
                          - . 1[ ------                                 ·--·-· · - - - - - - - - - - - - - - - , 1 )
- - - - - - - - .... Jl ___________                                     ---------------~1._I______,
            __ . . . . --.----1c-· ----·-------


L _ _ _ _ _ _ _ ___,.....__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___, _ _ _ _ _                                          ~




'------·-----·----- --· .. J'_ _ _ _ _ _ __
                       Case 4:19-cr-00007-KGB Document 73 Filed 09/23/20 Page 3 of 4
AO 245D (Rev. 02/18)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                                    3_ of
                                                                                                  Judgment - Page _ _         4
DEFENDANT: MICHAEL CRUTCHFIELD
CASE NUMBER: 4:19-cr-00007 KGB


                                                                IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

12 months plus one day.-




     ~ The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in nonresidential substance abuse treatment during incarceration.
The Court further recommends the defendant be incarcerated in the Forrest City facility or a facility close to Central
Arkansas.

     iii"   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at  ---------                     •a.m.          •    p.m.    on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

I have executed this judgment as follows:




            Defendant delivered on                                                    to

at
     - - - - - - - - - - - - - - with a certified copy of this judgment.


                                                                                               UNITED STATES MARSHAL


                                                                              By
                                                                                            DEPUTY UNITED STATES MARSHAL
                       Case 4:19-cr-00007-KGB Document 73 Filed 09/23/20 Page 4 of 4
AO 2450 (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 3 - Supervised Release
                                                                                              Judgment-Page   _4__    of        4
DEFENDANT: MICHAEL CRUTCHFIELD
CASE NUMBER: 4:19-cr-00007 KGB
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 No supervised release to follow term of imprisonment.




                                                       MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               •  The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.    •  You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    •  You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    •  You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 I, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    •  You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
